NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

ROBERT F. RAFF and BERNICE R.                 )
RAFF,                                         )
                                              )
              Appellants,                     )
                                              )
v.                                            )         Case No. 2D16-4721
                                              )
CITIMORTGAGE, INC.,                           )
                                              )
              Appellee.                       )
                                              )

Opinion filed May 24, 2019.

Appeal from the Circuit Court for Lee
County; Michael T. McHugh, Judge.

Mark P. Stopa of Stopa Law Firm, LLC,
Tampa (withdrew after briefing), and
Latasha Scott of Lord Scott, PLLC,
Tampa (withdrew after briefing), for
Appellants.

Nancy M. Wallace and Ryan D.
O'Connor of Akerman LLP, Tallahassee;
and William P. Heller of Akerman LLP,
Fort Lauderdale, for Appellee.


CASANUEVA, Judge.

              Robert F. Raff and Bernice R. Raff appeal a final judgment of foreclosure

entered in favor of Citimortgage, Inc. We find merit only in their argument that the trial
court improperly awarded attorney's fees to Citimortgage, and we reverse that portion of

the final judgment.

               The Raffs argue, and Citimortgage concedes, that there was insufficient

evidence to support the award of attorney's fees. In Sourcetrack, LLC v. Ariba, Inc., 34
So. 3d 766, 768 (Fla. 2d DCA 2010), this court noted that an award of attorney's fees

must be supported by expert testimony from attorneys who are not involved in the case.

In the present case, the only testimony offered at trial to support an award of attorney's

fees came from an employee of Citimortgage. She testified that Phelan Hallinan

represents Citimortgage in this action and that Citimortgage is required to pay Phelan

Hallinan a reasonable fee for its services. She was asked, "Can you tell me how much

you are asking for?" The witness responded, "$3,717.50." As Citimortgage now

concedes, this testimony was insufficient to support the award of fees. See Sciandra v.

PennyMac Corp., 227 So. 3d 164, 164 (Fla. 2d DCA 2017) ("[T]he trial court improperly

awarded attorney's fees of $11,309 to PennyMac because PennyMac failed to present

expert testimony as to the reasonableness of their attorney's hourly rate and hours

expended.").

               Therefore, we reverse the award of attorney's fees and remand with

instructions to reduce the amount of the final judgment by $3,717.50. We affirm the

final judgment of foreclosure in all other respects.

               Affirmed in part; reversed in part; remanded with instructions.


BLACK and LUCAS, JJ., Concur.




                                            -2-